                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re:   ALAN MANUEL LAVIN,                           :       Chapter 13
         aka ALAN M. LAVIN                            :       Case No. 5:17-bk-04597
         aka ALAN LAVIN, and,                         :
         ELECTA KAY LAVIN                             :
         aka ELECTA K. LAVIN                          :
         aka ELECTA LAVIN                             :
                Debtors,                              :


DEUTSCHE BANK NATIONAL TRUST COMPANY :                        Motion for
            Movant                   :                        Relief from Stay
                                     :
v.                                   :
                                     :
ALAN MANUEL LAVIN AND                :
ELECTA KAY LAVIN                     :
            Respondent               :
JACK N. ZAHAROPOULOS,                :
            Trustee.                 :

             ANSWER TO MOTION FOR RELIEF ON BEHALF OF DEBTOR

         AND NOW comes Debtors, ALAN MANUEL LAVIN and ELECTA KAY LAVIN, by

and through their attorneys, Newman Williams, and answer the Motion for Relief of Deutsche

Bank National Trust Company as follows:

    1. Admitted.

    2. Admitted.

    3. Admitted.

    4. Denied. Debtors believe they are current with post-petition mortgage payments.

    5. Denied. Debtors believe they are current with post-petition mortgage payments.

    6. Admitted that Debtors must continue post-petition mortgage payments.

    7. Denied that Movant is entitled to costs and/or fees.

    8. Denied. Debtors believe they are current with post-petition mortgage payments, in which

         event termination of the automatic stay is not warranted.




Case 5:17-bk-04597-MJC          Doc 40 Filed 07/29/21 Entered 07/29/21 15:55:42          Desc
                                Main Document     Page 1 of 2
   9. Denied. All communication should be with the Debtors’ undersigned attorney.

   10. Denied. This is a conclusion of law to which no response is required.

   11. Denied that relief from the co-debtor stay is warranted.

   12. Denied. This is a request for relief to which no response is required.

                                             Respectfully Submitted,

                                             NEWMAN WILLIAMS, P.C.

                                             By: /s/ Vincent Rubino, Esq.
                                                     Vincent Rubino, Esquire
                                                     712 Monroe Street
                                                     Stroudsburg, PA 18360
                                                     (570) 421-9090
                                                     vrubino@newmanwilliams.com
                                                     Attorney for Debtor




Case 5:17-bk-04597-MJC        Doc 40 Filed 07/29/21 Entered 07/29/21 15:55:42       Desc
                              Main Document     Page 2 of 2
